EXECUTION COPY

 

AGREEMENT dated as of April 29, 2014 (this “Agreement”), among RCS Capital
Management, LLC, a Delaware limited liability company (“RCS Capital
Management”), RCS Capital Corporation, a Delaware corporation (“Pubco”), and the
individuals identified as “New Members” on the signature pages hereto
(collectively, the “New Members”).

 

WHEREAS, on February 11, 2014, Pubco and RCS Capital Management entered into (i)
a Limited Liability Company Agreement of RCS Capital Holdings, LLC, a Delaware
limited liability company (the “Holdco LLC Agreement”), pursuant to which, among
other things, Pubco and RCS Capital Management were admitted as the members of
Holdco, and (ii) an Amended and Restated RCS Capital Corporation 2013 Multi-Year
Outperformance Agreement (as amended, the “OPP Agreement”) with the other
parties identified therein and party thereto, pursuant to which, among other
things, RCS Capital Management was issued certain LTIP Units of Holdco (as
defined in the Holdco LLC Agreement).

 

WHEREAS, prior to the execution of this Agreement, in accordance with the terms
of the OPP Agreement as amended by Amendment No. 1 to the OPP, dated as of April
28, 2014, the Board of Directors of Pubco determined that (i) 310,947 Award LTIP
Units issued to RCS Capital Management under, and as defined in, the OPP
Agreement, were earned as of April 28, 2014 (the “Valuation Date”), and (ii) the
remainder of the Award LTIP Units issued to RCS Capital Management under the OPP
Agreement were forfeited as of the Valuation Date.

 

WHEREAS, after giving effect to the transactions described in the preceding
recital, (i) Pubco owns 26,499,999 Class A Units of Holdco, and (ii) RCS Capital
Management owns 310,947 LTIP Units.

 

WHEREAS, RCS Capital Management desires to distribute, transfer and assign all
310,947 LTIP Units it holds in Holdco to the New Members; the New Members desire
to become members of Holdco and parties to the Holdco LLC Agreement; and Pubco
desires to consent to the aforesaid distribution, transfer and assignment of the
LTIP Units and the admission of the New Members as members of Holdco, in each
case on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.       Distribution, Transfer and Assignment of LTIP Units. Effective as of
the date of this Agreement, RCS Capital Management hereby distributes, transfers
and assigns to each New Member that number of LTIP Units as set forth opposite
the name of such New Member on Schedule A attached hereto.

 

2.       Joinder. Effective as of the date of this Agreement, each New Member
hereby agrees to become a party to the Holdco LLC Agreement, and for all
purposes of the Holdco LLC Agreement, such New Member shall be included within
the terms “Members” and “LTIP Unitholders” (each as defined in the Holdco LLC
Agreement). Each New Member shall be bound by the terms of the Holdco LLC
Agreement to the same extent and in the same manner as if it were an original
signatory thereto.

 

3.       Consent and Waiver. Effective as of the date of this Agreement, Pubco
hereby (a) consents to the distribution, transfer and assignment of the LTIP
Units to the New Members pursuant to Section 1 and the admission of the New
Members as members of Holdco under the Holdco LLC Agreement, and (b) waives any
and all rights granted to it or to which it is otherwise entitled pursuant to
the Holdco LLC Agreement in respect of such distribution, transfer, assignment
and admission.

 

 

 

 

4.       Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware, without giving effect to the conflict of law
principles thereof.

 

5.       Counterparts; Amendment. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in two or more
counterparts by the parties hereto. Each such counterpart shall be, and shall be
deemed to be, an original instrument, but all such counterparts taken together
shall constitute one and the same Agreement. This Agreement may not be modified
or amended except in writing signed by the parties hereto.

 

6.       Headings. The section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

 

7.       Assignment; Binding Effect. No party may assign this Agreement or any
right or interest, or delegate any of its duties or obligations, hereunder
without the prior written consent of the other parties hereto. This Agreement is
binding upon, and shall inure to the benefit of and is enforceable by, the
parties hereto and their respective successors, permitted assigns and personal
representatives.

 

[signature page follows]

 

- 2 -

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.

 

RCS CAPITAL MANAGEMENT, LLC       By: /s/ Nicholas S. Schorsch   Name:  Nicholas
S. Schorsch   Title: Manager       RCS CAPITAL CORPORATION       By: /s/
Nicholas S. Schorsch   Name:  Nicholas S. Schorsch   Title: Manager       NEW
MEMBERS:       By: /s/ Nicholas S. Schorsch   Name:  Nicholas S. Schorsch      
    By: /s/ William M. Kahane   Name:  William M. Kahane           By: /s/
Nicholas S. Schorsch   Name:  Shelley D. Schorsch, by Nicholas S. Schorsch,
Attorney in Fact         By: /s/ Peter M. Budko   Name:  Peter M. Budko        
  By: /s/ Edward M. Weil, Jr.   Name:  Edward M. Weil, Jr.       By: /s/ Brian
S. Block   Name:  Brian S. Block  

 

Signature page to Agreement

 

 

 

